Citation Nr: 9909161	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-08 345	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right 
paravertebral musculature at L1-2.

2.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment wound scar of the back.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1945.  This case was remanded by the Board of Veterans' 
Appeals (Board) in April 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
for additional development.  The case is again before the 
Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  Residuals of a shell fragment wound (SFW) of the right 
paravertebral musculature at L1-2 are manifested by no more 
than moderate impairment of Muscle Group XX with no more than 
moderate limitation of motion.

3.  The veteran's SFW scar of the back does not cause 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW of the right paravertebral musculature 
at L1-2Muscle Group XX have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.56, 4.71a, Diagnostic Code 5292, 4.73, Diagnostic Code 5320 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for SFW scar of the back have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service medical records are unavailable and 
presumably were destroyed by the 1973 fire at the National 
Personnel Records Center.

The veteran was hospitalized at a VA hospital in December 
1987 with complaints of numbness and pain in the left leg 
radiating down to the calf.  It was noted that he walked with 
a limp on the left side.  X-rays of the lumbar spine were 
reported to show degenerative joint disease (DJD) from L3-5, 
as well as in the left hip and left knee.  The discharge 
diagnosis was mild DJD of the lumbosacral spine with pain in 
the hips and left knee.

VA outpatient records from May 1988 to June 1991 reveal 
sciatica with early foot drop in December 1990.  The veteran 
complained in January 1991 of low back pain with sciatica and 
X-rays of the low back at that time showed DJD.  

VA hospital records reveal that the veteran was hospitalized 
from July to August 1991 with complaints of a five year 
history of hand tremors and a four year history of lower back 
to calf pain on the right.  An MRI of the spine in July 1991 
revealed degenerative lumbar spondylosis, especially from L4-
S1, without evidence of disc herniation or nerve root 
compression.  Nerve conduction studies and an electromyogram 
of the extremities in July 1991 were normal.  The hospital 
discharge diagnoses were benign familial essential tremor and 
possible Parkinson's disease with essential tremor.

The veteran testified at his personal hearing at the RO in 
June 1993 that he has arthritis of the lumbar spine due to 
his service-connected SFW or to the rigors of his service 
activities and that he continues to have pain and functional 
disability in the area of the SFW.

VA orthopedic examination in July 1993 revealed complaints of 
low back pain since the veteran incurred a shrapnel wound of 
the back in service.  Physical examination showed a 2 x 1 cm 
scar of the upper lumbar area, just off the right side of the 
midline.  There was tenderness over the scar and in the 
surrounding area in the right paraspinal musculature and the 
right lower paraspinal musculature at its attachment to the 
posterior iliac crest.  There was no tenderness in the 
midline, inferior or superior to the scar.  Back range of 
motion was limited secondary to pain, with discomfort at 
about 30 degrees of flexion and motion to 60 degrees of 
flexion.  It was noted that the veteran had degenerative 
arthritis and disc space narrowing at L5-S1, with a central 
bulge of osteophytes at L5-S1, with persistent low back pain 
and right lower extremity symptoms consistent with L5 
radiculopathy.  The examiner concluded that the back pain 
surrounding the SFW was secondary to the wound itself but 
that he could not state that the degenerative changes or 
radicular symptoms were secondary to the SFW.

VA outpatient records from July 1993 to April 1996 reveal 
continued complaints of low back pain and findings of 
degenerative disease of the low back, including on X-ray 
studies in February, September, and November 1995.

According to a July 1996 medical report from Stephen J. 
Borak, D.C., the veteran complained of a 10-15 year history 
of low back and right leg pain.  Examination revealed 
decreased back range of motion, positive Patrick's test, and 
pain in the low back on straight leg raising.  X-rays of the 
lumbar spine were noted to show degeneration of the L5-S1 
disc space and posterior joints, especially on the right.  
The diagnosis was segmental dysfunction of the lumbar 
veterbrae with associated low back and right leg pain.  The 
prognosis was guarded.  July to September 1996 outpatient 
records from Dr. Borak reveal continued low back complaints; 
the diagnoses were lumbar segmental dysfunction and lumbar 
degenerative disc disease (DDD).

On VA skin examination in August 1996, the veteran complained 
of steady back pain in the scar area, especially when lying 
in bed at night, and tenderness to touch in the area.  
Multiple scars were noted in the lower dorsal and upper 
lumbar area.  The largest scar, 1 x 2 cm, was just to the 
right of the midline at the L1-2 level and was associated 
with abnormality of the paravertebral musculature and with 
point tenderness in the deeper tissues.  There was no keloid 
formation, adherence, or herniation, and no inflammation, 
depression, or ulceration.  Palpation of the largest scar 
elicited objective evidence of sudden pain.  The diagnoses 
included multiple SFW of the back; probable scar 
neuroma/nerve entrapment, shrapnel wound; and DJD of the 
lumbar spine, with possible spinal stenosis. 

On VA orthopedic examination in August 1996, the veteran 
complained of low back stiffness, pain with motion, and 
discomfort radiating down the right leg, as well as pain in 
the area of the back scar.  On physical evaluation, it was 
noted that there was objective evidence of back discomfort 
with tying shoes, arising from a chair, and at times during 
ambulation.  It was also noted that there was no tissue loss 
and no damage to tendons, bones, joints, or nerves.  Strength 
was considered good.  Forward flexion of the back was to 70 
degrees, backward extension was to 12 degrees, lateral 
flexion was to 11 degrees on the left and to 13 degrees on 
the right, and rotation was to 20 degrees on the left and to 
12 degrees on the right.  The diagnoses were the same as 
noted on the skin examination above.

VA X-rays of the lumbar spine dated in January 1997 reveal 
osteoarthritic changes of the facet joints, worse from L4-S1.  

The veteran complained on VA examination in September 1997 of 
a 10 year history of progressive low back pain with increased 
back pain during activities that required bending or 
twisting, such as mowing the lawn, or when sitting.  He noted 
pain flare-ups as much as two times a week.  He said that he 
took ibuprofen, which helped his symptoms.  He also 
complained of weakness in the right lower extremity and 
radiating pain from the low back and buttock down the 
posterior aspect of the right leg.  Physical examination 
revealed a 1.5 x .5 cm scar over the right paraspinous 
muscles at approximately the level of L1-2.  The scar was 
described as flat without hypertrophy, keloid formation, 
swelling, or erythema.  There was tenderness to palpation in 
the scar area.  Forward flexion of the back was to 60 degrees 
with tenderness at the extremes of flexion.  Extension was to 
0 degrees with tenderness when attempting to extend past 0 
degrees.  X-rays of the lumbar spine were reported to show 
DDD at L4-5.  It was noted that an October 1996 MRI revealed 
mild central stenosis at the L4-5 level with ventral disc 
bulge and a central bulge with osteophyte at L5-S1. 

The examiner's impressions in September 1997 were small 
superficial scar at the right lumbar paraspinal area, with 
associated tenderness to palpation; DDD and DJD at L4-5 and 
L5-S1, with radicular symptoms in the right lower extremity 
that were consistent with lumbar stenosis or sciatica; 
functional loss secondary to pain; weakened movement; and 
complaints of excess fatigability.  The examiner concluded 
that the veteran's functional limitations and the majority of 
his back pain were secondary to DJD and DDD of the lumbar 
spine.  The examiner also noted that the back flare-ups would 
be more related to lumbar DJD rather than to the back scar 
and muscle condition.  The veteran did have tenderness in the 
area of the back scar and muscles.

VA outpatient records from November 1997 to May 1998 reveal 
degenerative changes on X-rays of the lumbar spine in 
November 1997 and February 1998.  It was noted in April 1998 
that the veteran was using a TENS unit for his pain 
management.

On VA orthopedic examination in August 1998, the veteran 
continued to complain of tenderness and pain in the area of 
the back scar.  Physical examination of the low back revealed 
forward flexion to 58 degrees, backward extension to 10 
degrees, left lateral bending to 28 degrees, right lateral 
bending to 14 degrees, rotation to the left of 30 degrees and 
rotation to the right of 18 degrees.  Forward flexion, 
backward extension, and movements to the right caused 
objective evidence of pain.  Repetitive motion of the 
lumbosacral spine demonstrated increased weakness and 
fatigability.  It was noted that the veteran had a 1.5 x .7 
cm back scar at the level of approximately L1 without muscle 
or tendon damage or neurological deficit.  There was 
bilateral lumbosacral spasm, mild on the right and moderately 
severe on the left.  There was an L4-S1 sensory deficit in 
the left leg involving pain, vibration, and fine touch 
sensation.  Straight leg raising was positive on the left at 
30 degrees and at 40 degrees on the on the right, with 
Lasegue's sign present bilaterally.  Loss of muscle function 
was considered slight or less.  It was noted that previous X-
rays showed DJD with DDD.  

The diagnoses in August 1998 were SFW over Muscle Group XX 
with residuals, including tenderness to the touch; and DDD 
and DJD of the lumbosacral spine with residuals.  In an 
Addendum, the examiner restated what was said throughout the 
examination report, which was that it was his medical opinion 
that the veteran's DDD and DJD were not part of the SFW 
residuals to the right lower back and that the SFW residuals 
did not cause or aggravate the DDD or DJD.  The examiner 
based his opinion on the history given by the veteran, the 
gap of almost 40 years between service discharge and the 
beginning of post-service back disability, his examination of 
the veteran's back, the veteran's early medical records 
showing a slight wound, and a review of the records as a 
whole.

The veteran's claims are original claims that were placed in 
appellate status by a Notices of Disagreement (NODs) 
expressing disagreement with initial rating awards.  As held 
in AB v. Brown, 6 Vet.App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation ?." 

With respect to whether the veteran is entitled to higher 
disability ratings for at least part of the original rating 
period following the grant of service connection for the 
disabilities at issue, the rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  The regulatory 
changes for muscle injuries include the deletion of 38 C.F.R. 
§ 4.47 through § 4.54 and § 4.72.  The definitions of what 
constitutes a moderate, moderately severe or severe wound 
were modified to exclude the adjectives describing the amount 
of loss of deep fascia and muscle substance.  In the context 
of this case, the changes are not significant.  The rating 
criteria under Diagnostic Code 5320 did not change.  

38 C.F.R. § 4.73, Diagnostic Code 5320 provides the criteria 
for evaluating damage of the sacrospinalis muscles of Muscle 
Group XX, the erector spinae and its prolongations in the 
thoracic and cervical regions, which involve postural support 
of the body and extension and lateral movements of the spine.  
When residual impairment of the lumbar region is moderate, a 
20 percent evaluation is warranted; where the residual 
impairment is moderately severe, a 40 percent evaluation will 
be assigned.

A 20 percent evaluation is assigned when there is moderate 
limitation of motion of the lumbar spine; a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.73, Diagnostic Code 5292.

Under the provisions of 38 C.F.R. § 4.56, a moderate muscle 
disability is found when there has been through and through 
or deep penetrating wounds of short track from a single 
bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  Such wounds require 
service department record or other evidence of inservice 
treatment for the wound and a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability noted in this section, such as loss of power or 
weakness.  Objective findings include an entrance scar 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared with the sound side.  Moderately severe 
muscle disability is found where there has been through and 
through or deep penetrating wounds by a high velocity missile 
of small size or large missile of low velocity with 
debridement or prolonged infection.  Such wounds require 
prolonged hospitalization.  Objective findings include 
positive evidence of marked or moderately severe loss of 
strength and endurance of the muscle groups involved.

The evidence on file, especially the results of the August 
1998 VA orthopedic examination, reveal that some of the 
veteran's back problems are due to his nonservice-connected 
DJD and DDD of the lumbosacral spine.  It was noted on VA 
examination in August 1996 that the veteran had good back 
muscle strength.  While there was limitation of motion of the 
lumbar spine on VA examinations, which showed forward flexion 
that varied from 58 to 70 degrees and backward extension that 
varied from 0 to 12 degrees, it was noted in September 1997 
and August 1998 that the veteran's back pain was primarily 
due to his DJD and DDD.  There is no evidence of significant 
loss of strength or endurance of Muscle Group XX as a result 
of the residuals of a SFW of the right paravertebral 
musculature at L1-2.  Additionally, there is no evidence of 
more than moderate impairment of Muscle Group XX, or more 
than moderate limitation of motion of the back, due to this 
service-connected disability.  Consequently, the disability 
picture does not more nearly approximate the criteria for a 
higher evaluation.

Since the VA examiners have reported that the veteran's 
problems with functional loss, weakness, fatigability, and 
flare-ups of the back are primarily due to nonservice-
connected DJD and DDD, the Board sees no basis for assigning 
a higher evaluation for the residuals of a SFW of the right 
paravertebral musculature at L1-2 under the provisions of 38 
C.F.R. § 4.40 (1998), which refer to disability due to lack 
of normal endurance and provide for a rating to be based on 
functional loss due to pain, or under the provisions of 38 
C.F.R. § 4.45 (1998), which involve the above noted 
manifestations of disability of a joint.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

A 10 percent evaluation is provided under the rating schedule 
for a scar if it is poorly nourished with repeated ulceration 
or is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804.  Other scars 
are rated on the limitation of function of the affected part.  
38 C.F.R. § 7805.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected SFW scar of the back.  This is the 
maximum schedular evaluation for scars that are tender and 
painful on objective demonstration.  To warrant a higher or 
separate evaluation for a scar disability of the back, there 
must be evidence of functional impairment.  However, there is 
no clinical evidence of functional impairment due to the back 
scar, including on VA examinations in August 1996, September 
1997, and August 1998.  The examinations did not show any 
scar adherence, keloid formation, herniation, swelling, or 
erythema.  Moreover, any functional impairment due to the 
scar would overlap with the separately rated functional 
impairment associated with the muscle damage.  Therefore, it 
would not justify a higher evaluation for the scar.  See 
38 C.F.R. § 4.14.  Consequently, an evaluation in excess of 
10 percent for SFW scar of the back is not warranted.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The record reflects that the 
veteran has not required frequent hospitalization for either 
of the disabilities at issue and that the disabling 
manifestations of the disabilities are those contemplated by 
the assigned evaluations.  In sum, there is no indication 
that the average industrial impairment resulting from either 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of the veteran's claims for extra-schedular 
consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of a SFW 
of the right paravertebral musculature at L1-2 is denied.

An evaluation in excess of 10 percent for SFW scar of the 
back is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


